Title: From George Washington to John Hancock, 13–15 June 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook June 13[–15]th 1777.

Inclosed you will receive a Copy of a Letter from me to Lord Cornwallis on the inhuman treatment of Lieutt Martin, by a party of the Enemy’s Horse. My remonstrance and sending his Corps, produced nothing more, than a short Answer from his Lordship, which you also have. It was thought unnecessary to view the body, the Fact being admitted and justified.
I have also taken the liberty to inclose a Copy of my Letter to Genl Howe, in Answer to his of the 21st of April—22d of May & 5th Instant. From the latter part of the first paragraph in that of the 22d of May, I was induced to propose an Exchange of All the prisoners now in his hands, so far as it can be effected on the principles of the Agreement subsisting between us, except that of Lt Colo. Campbell & the Hessian Field Officers, who are to be retained till Genl Lee is declared exchangeable. I did not expect the proposition would be acceded to—but as his letter is of doubtful meaning in this instance, I thought it expedient to make the Offer. first as it will be a happy event, if we release our prisoners, and Secondly, as the proposition may draw from him an explanation of his Sentiments, though he should reject it.
The New York paper of the 9th Instant, I transmit for your perusal. It contains an Extract of a Letter from Govr Tryon to Christopher Billop of Long Island. This Extract, I think, is worthy of attention, and may be improved to great advantage, if published in the papers with such strictures and observations, as it will well warrant, and as will occur to an ingenuous pen. The Enemy on their part use the most artful publications, and avail themselves of every thing, they can, going from us. We should profit where we can by their productions.
I would mention to Congress, that several Officers in the Corps of Cavalry, have applied to me, to know in what point of view, their Horses are considered. Whether as public property—or as private, belonging to themselves—to be furnished at their own Expence. When Colo.

Sheldon’s Regiment was ordered to be raised, the Officers thought, the Horses should be a matter of public charge; but, as it had never been determined and I was not perfectly satisfied with the custom in such cases, I did not consider myself authorized to decide upon it; I promised to recommend it to the consideration of Congress and this I have done since on similar Occasions. The Officers urge, that as Horses are essential to a discharge of their duty, they should be provided at public expence—That they have risen to such enormous prices, if the contrary is established, that they must from the nature of the service, not only sink their pay, but make a large sacrifice of their private interest; Though the practice, may have been against their application, in other Armies, yet, their reasoning seems plausible and to be founded in justice. There are Objections too against the measure, but not of sufficient validity, in my opinion, to oppose to their claim. Another reason may be suggested why the public should find them Horses, which is, if they were to provide ’em themselves, the apprehension of losing them, might prevent a proper discharge of duty and, in some cases, produce too great a degree of cautious prudence. This matter, I have thought it necessary to lay before Congress, not doubting, but it will have that attention which it may seem [to] deserve—There is one thing more, I would add upon the Subject, which is, If their application is considered just, I should suppose it best, to fix a certain—determinate sum, to be allowed for the Horses they have bought & may have occasion to purchase in preference to leaving it to their discretion and Judgement.
It being evident, so far as we can reason from circumstances & appearances, that General Howe designs Philadelphia to be the first Object of his pursuits—or the defeat of this Army &, for one or both of these purposes, is collecting nearly his whole force at Brunswic, a Board of General Officers determined yesterday evening, after mature deliberation that All the Continental troops at Peeks Kill & its dependencies, except One Thousand Effectives, should be immediately marched to reinforce this Army. That number, with the Convalescents & such aids of Militia as are now & may be assembled, in case of emergency, was deemed competent to the defence of those posts, against any attempt that may be made to possess them in the present situation of Things. I have inclosed a General Return, shewing our whole strength in Jersey at this time, and from which, it will appear, our circumstances, in this respect, are by no means so desirable, as could be wished. I esteem it my duty, to transmit information of this sort from time to time to Congress, and am encouraged the more to do it, from a conviction, that they, sensible of the necessity of the most profound secrecy, will not suffer the least intimation of our Numbers to transpire.

June 14th Your favor of the 13th with its Inclosures was received last night.
Having proposed to Genl Howe an Exchange of the prisoners now in his possession, as you will perceive by the inclosed Copy of my Letter, and also added, “That his conduct towards prisoners would govern mine,” It appears to me that it would be improper to transmit him a Copy of your first Resolution of the 10th Instant, till we have some thing more from him on the subject proposed. I confess I did not—nor do I yet understand the paragraph of his Letter of the 22d Ulto to which I have alluded. and which induced me to propose an Exchange, if that was his wish, & to subjoin, that his conduct to our prisoners should govern mine, as a caution to prevent him exercising severity or a new mode of treatment of them, contrary to the spirit of the agreement between us and the ideas entertained upon the subject when it was first entered into, if such was his meaning.
Finding that there would be great difficulty in filling the Batallions intended to be raised, I did not commission Officers for all the sixteen additional Ones. I apprehended such a measure would accumulate Expence without encreasing our strength, and therefore did not set the whole on foot. I shall be happy on Govr Caswells Letter & your recommendation of Colo. Shephard, that he should have a Regiment. From the character given him & the Terms on which he offers his services, there can be no Objection. Congress will be pleased to appoint him to the command they wish him to have, & I should think it adviseable, that he be ordered to march with his Corps to join this Army, leaving proper Officers to recruit the deficiency.
I have perused Monsr deCoudray’s Opinion about the fortifications, and have no doubt but that it is well founded. I have not sufficient knowledge of them to pronounce an Opinion with certainty myself.
You will observe by the New York paper, the execution of Abraham Patten. His family well deserves the generous notice of Congress. He conducted himself with great fidelity to our cause rendering Services and has fallen a sacrifice in promoting her Interest. perhaps a public act of generosity, considering the character he was in, might not be so eligible, as a private donation.
June 15 When I wrote yesterday, my information was, that One division of the Enemy was advancing on the Prince-Town-Road, and it was beleived from the General movement of their Army, that they were proceeding towards Delaware. What their real design was, is not yet understood. Those that advanced on that road, after marching some distance, filed off to the right down Milstone River—and joined the Other Column on the Coriel Ferry Road, leading by sommerset Court

House. One Object of their movement, might be to inclose Genl Sullivan & his division between their Two Columns—Another, (which most probably was the principal cause, if they did not mean to proceed to Delaware when they set out), to manuvre us out of our present Encampment into Action upon disadvantageous Terms. The first they could not hope to succeed in, after Genl Sullivan changed his post to Rocky Hill, an Event which took place only the Evening before, and which it is presumed, they were not well advised of when they left Brunswick. A considerable body of them remain at Sommerset Court House, and on the communication between that—and Brunswick—We have been & are harrassing them with light Troops; but they being in Open ground with a large train of Artillery, we can not do it so effectually as could be wished.
I shall be glad to be informed, Whether Genl DeHaas, considers himself an Officer in the Army. He has never joined it since his promotion, or written a single line to me upon the subject. If he accepts his Commission, it will be well for Congress to order him to repair to the Army immediately. The Brigade intended for him, is without a Genl Officer, and has brought on a disagreable dispute between two of the Cols. each claiming the command. This is not the only inconvenience. Officers of high rank, remaining at Home, afford a bad example to Others, who are inferior, and grounds of application for the like indulgence.
This Letter, except the paragraphs of this date, I intended to send Yesterday, but was prevented by the movement of the Enemy, which rendered it unadviseable. I have the Honor to be with great respect Sir Your Most Obedt Servant

Go: Washington


P.S. By a person just now arrived with a Letter from Genl Sullivan, The Enemy’s advanced guard is posted between 3 & 4 Miles from Sommerset Court House on the road to Coriel’s ferry.

